Citation Nr: 1449781	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-28 444	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The appellant served in the Philippine military during the Second World War; he contended that he served with a recognized Guerilla unit.  The appellant's daughter seeks substitution.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Manila, the Republic of the Philippines.

In November 2010, the appellant's claim was remanded by the Board.  In January 2012, the Board denied the appellant's claim for benefits.  He appealed to the U.S. Court of Appeals for Veterans Claims (CAVC).  In June 2014, having been advised of the Veteran's death, the Court set aside the Board's January 2012 decision, ordered that the motion for substitution (filed by the Veteran's daughter) be denied and dismissed the case for lack of jurisdiction.


FINDING OF FACT

In September 2014, the Board was notified that the appellant died in January 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

Section 1002 of the American Recovery and Reinvestment Act of 2009 states that "[i]f an eligible person who has filed a claim for benefits under [FVECF] dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person."  Pub. L. No. 111-5, § 1002, 123 Stat. 115. Here, the death certificate attached to Salome P. Domenden's motion to substitute (dated February 2014) indicates that the appellant was a widower, leaving no available substitute claimant to continue the appeal.  This appeal has become moot by virtue of the death of the appellant.  The Court has held, and specifically indicated in the June 2014 Order regarding the instant case, that because there is no eligible surviving spouse, the appeal should be dismissed and the underlying Board decision set aside.  Briley v. Shinseki, 25 Vet.App. 196 (2012) (holding that, when an appellant dies during the pendency of an appeal and 



there is no eligible party for substitution, there is no case or controversy before the Court, and the appeal should be dismissed for lack of jurisdiction).


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


